      Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA

Renita Hill,

      Plaintiff,



      v.



Walmart, Inc.,

      Defendant.

                                      Complaint

      The plaintiff, Renita Hill (“Plaintiff” or “Ms. Hill”), by and through her

attorneys, brings claims against defendant, Walmart, Inc. for discrimination based

on race and religion and for retaliation pursuant to 42 U.S.C. § 1981 and Title VII of

the Civil Rights Act, 42 U.S.C. § 2000e et seq.

                                  Jurisdiction and Venue

  1. This Court’s jurisdiction is invoked pursuant to Section 706(f) of Title VII, 28

     U.S.C. §§451, 1331, 1343, 1367 and 42 U.S.C. Section 1988.

  2. Plaintiff filed a Charge of Discrimination against Defendant, No. 443-2020-

     01469, with the Equal Employment Opportunity Commission (“EEOC”)

     alleging discrimination based on race and religion, and retaliation on or about

     May 7, 2020.




                                           1
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 2 of 12




3. The EEOC issued Plaintiff a Notice of Right to Sue based on her Charge on

   May 24, 2021. Plaintiff files this action within ninety days of her receipt of the

   Notice of Right to Sue.

4. Venue is proper under 28. U.S.C. § 1391(b) and 42 U.S.C. 2000e-5(f)(3) because

   of the unlawful employment practices alleged occurred in the Southern District

   of Iowa.

                                      The Parties

5. Plaintiff is African-American and a practicing Methodist. She is a resident of

   this district and a former employee of Walmart.

6. Defendant Walmart is a for-profit corporation properly recognized and

   sanctioned by the laws of the State of Iowa and is incorporated in the State of

   Delaware with its principal place of business in the State of Arkansas. At all

   times relevant hereto, Defendant has conducted and continues to conduct

   business in the Southern District of Iowa. Defendant is engaged in an industry

   that affects commerce and is an employer as defined in 42 U.S.C. Section

   2000e(b).

                             Facts Common to All Claims

7. Ms. Hill was first hired by Walmart as a temporary cashier at the Keokuk,

   Iowa location (the “Store”) on May 2, 2006.

8. Ms. Hill was a strong performer who very slowly rose through the ranks of the

   “front end” of the Store.” She earned a promotion to Customer Service

   Manager in 2015 and Lead Customer Service Manager in 2017.




                                         2
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 3 of 12




9. Upon information and belief, the Store management used social media and the

   local grapevine to find out the race of job applicants prior to granting them an

   interview, in violation of Walmart policy. The occasional African American

   who was hired at the Store did not advance, was routinely harassed and/or

   discriminated against, and usually quit or was fired. During the nearly

   fourteen years of her employment, Ms. Hill was the only African American

   management employee at the Store.

10. In 2018, Walmart hired Richard Yates as Store Manager. Mr. Yates is

   Caucasian.

11. Given her extensive experience at the “front end” of the Store, Ms. Hill

   regularly served as a resource for Mr. Yates on customer/personnel issues,

   policies, and procedures related to the front end of the store.

12. Mr. Yates made a number of personnel changes in the store once he was

   hired. For example, without posting a position opening, he promoted Assistant

   Manager Caitlin Roberts, who is also white, to Front End Coach in late 2019,

   so that she directly supervised the more experienced and more qualified Ms.

   Hill. As Front End Coach, Ms. Roberts reported directly to Mr. Yates and

   oversaw the entire front end. Despite her superior qualifications, Mr. Yates

   never approached Ms. Hill about promoting her as Front End Coach. Ms. Hill

   closely trained Ms. Roberts on the “front end” when she was promoted.

13. Mr. Yates also promoted Assistant Manager Shea Baugher, who is also white,

   to Asset Protection Lead. Upon information and belief, before and after the




                                         3
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 4 of 12




   promotion, Mr. Baugher repeatedly made racist comments in the presence of

   management, including Mr. Yates. Upon information and belief, Mr. Baugher

   was never reprimanded or disciplined by Mr. Yates for his racist remarks.

14. Mr. Yates also regularly tolerated other discriminatory behavior of staff that

   occurred at the Store. For example, Associate Kevin Gregory openly and

   routinely targeted and followed black customers who came into the Store, and

   directed other employees to do the same. At times, Mr. Gregory also requested

   that Ms. Hill identify the different black customers whose photos he showed

   her, assuming that she would know them. The Store frequently received

   complaints from both staff and customers about Mr. Gregory’s discriminatory

   behavior, but Mr. Yates failed to address them.

15. After Mr. Yates was hired to the Store, he repeatedly suggested to Ms. Hill

   that she transfer to other Walmart locations that had a greater African-

   American presence.

16. During the majority of her time working for Defendant, including before Mr.

   Yates’ time as Store Manager, Ms. Hill received Sundays off as a religious

   accommodation so that she could attend church.

17. In late 2019, Ms. Hill applied for a promotion to Front End Lead. This

   position’s responsibilities overlapped greatly with Ms. Hill’s then-position of

   Lead Customer Service Manager. Ms. Hill renewed her religious

   accommodation request when she interviewed for the job.




                                        4
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 5 of 12




18. Soon thereafter, Mr. Yates initiated a casual interview of Ms. Hill for the

   Front End Lead position in the parking lot of the Store. During the ensuing

   conversation, Ms. Hill raised the concern that African-Americans were not

   being hired or promoted at the Store. Mr. Yates responded with aggravation,

   saying that he was “tired of people thinking” he was racist. He said he had a

   person of color in his family, and strangely told Ms. Hill he “did not consider”

   her to be black even though she is visibly black. Ms. Hill found this assertion

   surprising, and asked what color Mr. Yates thought she was, which he did not

   answer.

19. Upon information and belief, in conversation with members of management,

   Mr. Yates called Ms. Hill’s religious practice and religious accommodation

   request “a bunch of crap” and “stupid.” He also stated to one Assistant

   Manager that because of the religious accommodation, he did not want to

   promote Ms. Hill or keep her in the Store. Mr. Yates stated that working on

   Sundays was a “requirement” of the Front End Lead position.

20. Ultimately, Mr. Yates and Ms. Roberts hired Daniel Harmon to the position.

   Mr. Harmon is white and did not request a religious accommodation when he

   applied or interviewed for the job. Mr. Harmon was less qualified for the

   position than Ms. Hill and had no previous retail experience.

21. When Mr. Harmon assumed the Front End Lead position, he was not required

   to work on Sundays. Because of his inexperience, Ms. Hill routinely assisted

   Mr. Harmon in his role.




                                         5
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 6 of 12




22. Ms. Roberts, who directly supervised Ms. Hill, also regularly tolerated and

   engaged in discriminatory behavior at the Store. For example, Ms. Roberts

   regularly rolled her eyes at and spoke in a harsher tone to Ms. Hill than she

   did to other employees. She also subjected Ms. Hill to unwarranted

   reprimands shortly before Ms. Hill’s termination.

23. As another example, Ms. Roberts scheduled Ms. Hill, the only black manager

   at the Store, for long shifts where she was the only Customer Service Manager

   on duty, which resulted in her being unable to take a break for seven or eight

   hours at a time. White Customer Service Managers were not normally

   scheduled in this way.

24. Significantly, prior to Ms. Hill’s shift, the service desk staff regularly left Ms.

   Hill’s service desk a mess with the expectation that Ms. Hill would clean it up

   every morning. She regularly did clean it up but complained to management

   about this repeated occurrence, which she stated to Ms. Roberts she knew was

   tolerated because she was black. Upon information and belief, Ms. Roberts and

   Mr. Harmon encouraged management on the night shift to leave the service

   desk a mess, stating to the night shift management that Ms. Hill would “come

   in the morning” and clean or “fix” everything.

25. When Ms. Hill complained about the discriminatory behavior, she was written

   up and called “disrespectful” by Ms. Roberts.

26. Throughout her employment, Ms. Hill periodically raised concerns about the

   discriminatory behavior she and others experienced, the lack of diversity of the




                                           6
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 7 of 12




   staff, and poor treatment of black staff. Upon information and belief, the Store

   never conducted an investigation into her complaints of discrimination, nor did

   it meaningfully address any of her complaints.

27. Upon information and belief, at least one Assistant Manager regularly

   communicated Ms. Hill’s discrimination concerns in daily management

   meetings, to no constructive response. In hearing about Ms. Hill’s

   discrimination complaints, both Mr. Baugher and Ms. Roberts would complain

   about, belittle, and condemn Ms. Hill’s airing of her discrimination concerns.

28. Specifically, upon hearing about Ms. Hill’s concerns, Ms. Roberts would

   complain to others that Ms. Hill was “making . . . a race issue.” Mr. Baugher

   was also heard to cast disapproval on Ms. Hill for “always complaining” about

   racial discrimination.

29. On or about March 9, 2020, Ms. Hill complained to Ms. Roberts and Ms.

   Touman about how the staff from the night shift left the office and service desk

   in terrible condition for her to clean again. On or about March 13, Ms. Hill was

   called into Mr. Baugher’s office and told she was being terminated for signing

   into cash registers with another employee’s credentials.

30. Upon information and belief, Mr. Yates, Ms. Roberts, Mr. Baugher, and Mr.

   Horman participated in the decision to terminate Ms. Hill.

31. The reason provided for Ms. Hill’s termination is not worthy of belief.

32. Ms. Hill is a manager and her job duties required her to use a manager

   override for certain transactions like large returns, and there were different




                                         7
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 8 of 12




   reasons she would need to use another employee’s logged-in register for these

   override functions.

33. Non-black employees who had not complained about discrimination and had

   not sought religious accommodations were not terminated for the same or

   similar offenses. For example, other non-black managers such as Mr. Baugher

   and Ms. Roberts went so far as to regularly and carelessly share their log-in

   information with other employees who would sign into cash registers with

   management’s credentials contrary to the same Walmart policy that allegedly

   led to Ms. Hill’s termination. These managers and employees were not

   similarly terminated from their employment with Walmart.

34. Ms. Hill was terminated on March 13, 2020 and replaced with a less qualified

   white employee.

                                        Count I
                           Section 1981 Race Discrimination

35. All of the allegations in the foregoing paragraphs are incorporated by

   reference as if fully set out herein.

36. By subjecting her to inferior job conditions, denying her a promotion, and

   terminating her employment, Defendant intentionally deprived Plaintiff of the

   same rights as are enjoyed by white citizens in the creation, performance,

   modification, enjoyment, benefits, privileges, and terms and conditions of her

   contractual employment relationship in violation of 42 U.S.C. § 1981.

37. As a result of Walmart’s discrimination in violation of Section 1981, Ms. Hill

   has been denied employment opportunities providing substantial



                                           8
    Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 9 of 12




   compensation and benefits, thereby entitling her to injunctive and equitable

   monetary relief.

38. Ms. Hill has suffered anguish, humiliation, distress, inconvenience, and loss of

   enjoyment of life because of Walmart’s actions, thereby entitling her to

   compensatory damages.

39. In its discriminatory actions as alleged, Walmart has acted with malice or

   reckless indifference to the rights of Ms. Hill, thereby entitling her to an award

   of punitive damages.

                                            Count II
                                 Title VII Race Discrimination

40. All of the allegations in the foregoing paragraphs are incorporated by reference

   as if fully set out herein.

41. During the course of Plaintiff’s employment, Defendant intentionally

   discriminated against Plaintiff in violation of Title VII of the Civil Rights Act

   of 1964, as amended, 42 U.S.C. Section 2000e et seq.

42. Defendant treated Plaintiff differently than similarly situated individuals who

   were not African American with respect to the terms and conditions of her

   employment, when they subjected her to inferior working conditions, denied

   her promotions in favor of less qualified white employees, and selectively

   disciplined and terminated her.

43. As a proximate result of the practices alleged herein, Plaintiff has suffered

   substantial and irreparable injury, and requests that the Court award her the

   relief prayed for below.



                                            9
   Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 10 of 12




                                        Count III
                           Title VII Religious Discrimination

44. All of the allegations in the foregoing paragraphs are incorporated by

   reference as if fully set out herein.

45. During the course of Plaintiff’s employment, Defendant intentionally

   discriminated against Plaintiff in violation of Title VII of the Civil Rights Act

   of 1964, as amended, 42 U.S.C. Section 2000e et seq.

46. Defendant subjected Plaintiff to an adverse employment action when it denied

   her a promotion due to her religious affiliation, religious practice, and

   accommodation request, and when it terminated her.

47. Defendant treated Plaintiff differently than other similarly situated employees

   when it misrepresented job requirements to exclude her because of her

   religious practice and promoted a less qualified employee who did not share

   Plaintiff’s protected status.

                                        Count IV
                         Title VII and Section 1981 Retaliation

48. All of the allegations in the foregoing paragraphs are incorporated by

   reference as if fully set out herein.

49. Plaintiff engaged in statutorily protected activities when she repeatedly

   complained about Defendant’s racial and religious discrimination and

   retaliation, and when she requested a religious accommodation.




                                           10
   Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 11 of 12




50. During the course of her employment, Defendant intentionally retaliated

   against Plaintiff for her protected activity in violation of Title VII of the Civil

   Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq.

51. Defendant treated other similarly situated employees who did not engage in

   protected activity and complain about discrimination and retaliation

   differently.

52. Defendant terminated Plaintiff’s employment on the heels of her protected

   activity.

53. Because of the practices alleged herein, the Plaintiff suffered lost wages,

   irreparable damage to her career, emotional distress, and incurred attorney

   fees.

                                        Count VI
                  Iowa Civil Rights Act Discrimination and Retaliation

54. All of the allegations in the foregoing paragraphs are incorporated by reference

   as if fully set out herein.

55. Defendant violated Iowa law when it failed to promote and terminated

   Plaintiff’s employment for discriminatory reasons, including her race and

   religious practices, and in direct consequence of her engaging in protected

   activity at the Store, including her request for a reasonable religious

   accommodation.

56. Plaintiff reasonably believed Defendant acted in violation of Iowa law and

   public policy through failure to hire and promote qualified black candidates




                                         11
Case 4:21-cv-00244-JAJ-HCA Document 1 Filed 08/20/21 Page 12 of 12




and through maintenance of a discriminatory environment that degraded the

conditions of African-Americans’ employment at the Store.



WHEREFORE Plaintiff respectfully requests:

   ● All wages and benefits she would have received but for the
      discrimination and retaliation;
   ● Compensatory damages;
   ● Punitive damages;
   ● Prejudgment interest;
   ● Attorneys’ fees and costs; and
   ● Such other relief as law and justice allow.


                                    JURY DEMAND

Plaintiff requests trial by jury.

                                                       Dated: August 20, 2021

                                                       Respectfully submitted

                                                   David Albrecht AT0012635
                                                      Fiedler Law Firm, PLC
                                                      8831 Windsor Parkway
                                                          Johnston, IA 50131
                                                                515-254-1999
                                              david@employmentlawiowa.com


                                                              s/ Yusra Gomaa
                                                     Kapitan Law Office, Ltd.
                                              (pending pro hac vice admission)
                                                                P.O. Box 6779
                                                       Chicago, Illinois 60680
                                                        Phone: (312) 566-9590
                                                          Fax: (312) 566-9591
                                                      ygomaa@kapitanlaw.net



                                       12
